DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The phrase, “an alternating energy storage device” is unclear and not adequately described in the specification; the only mention of an “alternating energy storage device” is on page 4, lines 26-27.  The word “alternating” in combination with “energy storage” raises confusion.  Is applicant attempting to claim an alternating current storage device?  It’s noted that 
The examiner suggests the language -- an 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2012/0018238 issued to Mizoguchi et al. 
Regarding Claim 18, Mizoguchi et al. teach a method for arranging at least one traction energy storage device (4) in a motor vehicle (1), comprising the following steps: 
providing an underbody (10), the at least one traction energy storage device (4), a frame (vehicle body frame disclosed in at least paragraph [0022]), an electric connector means (41), and/or coolant lines (21, 22), providing components (see Figure 4, elements 42, 43 for example) that can be connected with the at least one traction energy storage device (4), 
arranging (Figure 4) the at least one traction energy storage device (4) and the components on a frame, 
connecting (see Figure 4) the traction energy storage device (4) with the electric connector means (41), 
connecting (see the wiring shown in Figure 4) the components (42, 43) with the at least one traction energy storage device (4) via the electric connector means (41), and arranging the frame on the underbody (10).
Regarding Claim 19, Mizoguchi teaches the coolant lines (21, 22) are provided for connecting with the at least one traction energy storage device—see at least paragraph [0033] where main block portion (23) for the cooling jacket (20F) is connected to the top of the battery pack to cool the battery unit (100).
Regarding Claim 21, Mizoguchi teaches at least one electric machine (5) is arranged on the frame and connected (paragraph [0029]) with the at least one traction energy storage device (4) via the electric connector means (41) and/or connected to the coolant lines.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,358,895 issued to Avganim in view of U.S. Patent No. 5,301,765 issued to Swanson.
Regarding Claim 13, Avganim teaches in Figures 1-7 and respective portions of the specification of a motor vehicle (10), comprising: 
two front wheels and two rear wheels (shown in Figure 1) and with an electric drive (disclosed Col. 2, lines 36-37) that is operable via a traction energy storage device (40), 
wherein the motor vehicle (10) has a front recess (12) in a region between the front wheels (see Figure 1 and 2a) for a traction energy storage device (40) assigned to the front recess (12), 
and has a rear recess (14, Figure 1) or 712a, Figure 7g) in a region between the front wheels and the rear wheels, arranged in an underbody of the motor vehicle, for a traction energy storage device (40 or 716) assigned to the rear recess (14 or 712a), 
wherein traction energy storage devices (40) are insertable or inserted into the recesses (see Figures 1, 1a, 2a), wherein a traction energy storage device (40) is inserted into the front recess (12), the device being embodied as an energy storage device (40) that is removable (see Figures 1-2) after opening a front cover (hood 711 shown in Figure 7a) of the vehicle.
Avganim does not explicitly show the vehicle has further components that can be electrically connected to one or more traction energy storage devices of the vehicle, wherein the components are arranged in a transmission tunnel and/or in the underbody of the motor vehicle.
Swanson shows in Figures 1 a battery (30) located between front wheels for a vehicle, where the battery is electrically connected through an underbody (below the seats for a vehicle) to a motor (12).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to electrically connect the energy storage devices, taught by Avganim, to other components via the vehicle underbody, as taught by Swanson.  One would be motivated to electrically connect the electrical storage device to perform the essential function of powering the various electrical components (headlights, dome light, hvac fan, power windows, etc.) by using an electrical connection located below the passenger cabin in the vehicle underbody.
Regarding Claim 14, Avganim teaches  in the region between the front recess (12) and the rear recess (14), the motor vehicle (10) has at least one middle recess (712a, Figure 7g), arranged in an underbody of the motor vehicle, for a traction energy storage device assigned to the middle recess (see Figure 7g), wherein a traction energy storage device is insertable or inserted into the middle recess (see Figure 7g).
Regarding Claim 15, Avganim teaches at least one charging device (charging dock 50 shown in Figure 4) and/or at least one device for contact-free energy transfer and/or at least one DC voltage converter and/or at least one electric heater and/or at least one air- conditioning compressor.
Regarding Claim 16, Avganim the electric drive of the motor vehicle comprises at least one electric machine arranged in the region of the rear wheels and/or at least one electric machine arranged in the region of the front wheels—Avganim disclose in Col. 2, lines 36-37 that the electric machine are in-wheel drive motors which are arranged in the areas for the front and rear wheels.
Claim 17, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Avganim in view of Swanson, and in further view of U.S. Patent Publication No. 2017/0259676 issued to Goss et al.
Regarding Claim 17, Avganim as modified disclose the claimed invention except for teaching of at least one charging socket, arranged in a region above one of the rear wheels.
Goss et al. teaches of a charging socket (10) for charging a battery (8) for an electric vehicle (6) where the charging socket (10) is located in a region above a rear wheels for a vehicle—see Figure 1.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a charging circuit, as taught by Goss et al., for the modified invention taught by Avganim.  One would be motivated to provide a charging circuit to provide the advantage of allowing for plug-in electrical charging of the energy storage devices.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizoguchi in view of U.S. Patent Publication No. 2017/0259676 issued to Goss et al.
Regarding Claim 20, Mizoguchi et al. does not disclose a charging socket.
Goss et al. teaches of a charging socket (10) for charging a battery (8) for an electric vehicle (6) where the charging socket (10) is located in a region above a rear wheels for a vehicle—see Figure 1.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a charging circuit, as taught by Goss et al., for the invention taught by Mizoguchi et al.  One would be motivated to provide a charging circuit to provide the advantage of allowing for plug-in electrical charging of the energy storage devices.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572.  The examiner can normally be reached on Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618